ALLOWABILITY NOTICE

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes prior to or concurrent with the issue fee payment. Prior to final submission Applicant is invited to email the proposed drawing changes to frederick.soski@uspto.gov for review.
Referencing the drawings dated 4/26/2021:
	Figures 1 and 2. The crosshatching for the outer housing item 10 is too closely spaced together which will not reproduce well and will generally appear as a black mass. Applicant should space the crosshatching for item 10 such that the individual lines are more discernable which will lead to better understanding of the Applicant’s preferred material.
Figures 3 and 4. The conduit generally indicated at 202 cannot have a zero thickness (indicated via the singular line) and the conduit 202, the check ball 20”, the valve seat 10’, and magnet 40’ all require proper crosshatching.
Figures 5 and 6. The photographs will not reproduce well and should be replaced with professional perspective views.
Figure 7. Items 20, 30, and 40 should be properly crosshatched and the magnetic flux axis clearly depicted. Furthermore the reference item for the flux axis “B” should be changed to flux axis “A”, because the written description in 

Referencing the drawings dated 3/16/2021:
Figure 8. Will not reproduce well and should be replaced with a professional perspective view.
Figure 9. Will not reproduce well and should be replaced with a professional cross-sectional view having proper crosshatching for items 30 and 40.
	 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Referencing the preliminary amendment dated 9/24/2021, the application has been amended as follows to correct minor claim objections. Explicit authorization for the following corrections was sought on 9/25/2021 but a response was not immediately received. On 9/27/2021 Applicant’s Representative (Edward Yoo) authorized the following changes.
Claim 2 line 1, after “wherein the” and before “connected to the seat.”
	Delete [[magnet is’]]
	Insert --magnets are--

Claim 3 line 1, after “wherein the” and before “connected to the inner wall”
	Delete [[magnet is’]]
	Insert --magnets are--

Claim 12 line 1, after “A method of biasing the” and before “check valve of claim 1”
Delete [[ball]]

Allowable Subject Matter
Claims 1-8, 10, and 12-13 are allowed via the preliminary amendment filed on 9/24/2021 and the instant Examiner’s Amendment.
Claims 9 and 11 are recognized as cancelled.
The following is an examiner’s statement of reasons for allowance: In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…wherein each magnet has a planar face at an acute angle to the central axis, each magnet having a magnetic axis which is perpendicular to the planar face, and wherein a portion of the seat is disposed between the magnet planar face and the ball area;”
The closest prior art is deemed to be Winters (US 4212313, magnets 27 in figure 5), Roach (US 3026903, magnets 41 in figure 3), and Li (US 2010/0139787, magnet 23 figure 1), wherein none of the references disclose, “a planar face at an acute angle to the central axis”, furthermore Winters and Li do not disclose, “wherein a portion of the seat is disposed between the magnet planar face and the ball area”. Since none of the 
Other cited references such as Liu (US 9989181, ring magnet 84) demonstrate the general state of the art employing a single ring magnet to bias a valve head to the closed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753